DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2011/0166700 to Dunn in view of patent application no. 2010/0256808 to Hui.
Regarding claims 1, 3-7 and 9-11, the recited method steps are considered to be obvious to Dunn in view of Hui, since Dunn in view of Hui discloses all of the structural limitations of the claim as discussed below. 
Dunn discloses a device comprising: a container (100); a retrieval arm (not numbered, but shown in fig. 2) having a tube (138) and a nib (164); and a positioner (162). 
Dunn does not disclose the capability of moving the container and exposing the nib to a solvent.  
Hui discloses that it is known to move a container (paragraph 33) and exposing a tube to solvent (fig. 5) in an apparatus for dispensing medicine.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dunn with the teachings of Hui by adding the movement capability of the container and exposing of a nib to solvent with a reasonable expectation of success for the purpose of providing a more efficient positioner having a greater range of motion for the delivery of medicine to the user.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Dunn in view of Hui to perform the claimed method for the purpose of providing efficient means to deliver medicine to the user.
Regarding claim 2, Hui discloses a rotating carousel (106).
Regarding claim 8, Dunn discloses a bellows (paragraph 90).
Regarding claim 12, Dunn in view Hui discloses the claimed invention except for the nib being made of an elastomeric material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the nib of an elastomeric material for the purpose of providing increased flexibility within the nib and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 14 and 15, Dunn discloses applying vacuum pressure (136).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Hui as applied to claim 11 above, and further in view of patent application no. 2008/0124205 to Biel et al.
Regarding claim 13, Dunn in view of Hui discloses the claimed invention except for the ethanol in the solvent.
Biel et al. discloses that it is known to have ethanol in solvent (paragraph 45) in a method and device for singulating ophthalmic lenses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dunn in view of Hui with the teachings of Biel et al. by substituting Hui’s solvent for the ethanol solvent with a reasonable expectation of success for the purpose of providing a more efficient means of cleaning the elements that come into contact with the solvent taught by Biel et al.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.